Determination of this appeal withheld and case remitted to Monroe County Court for a hearing and determination in accordance with memorandum. Memorandum: Although the question and answer statement of the defendant was received in evidence without objection and the trial court did not specifically submit the issue of its voluntariness, the weight to be given the statement was submitted to the jury. In these circumstances we feel that issue was sufficiently raised and therefore the matter must be remitted to Monroe County Court for a hearing and determination of the question of the voluntariness of the statement in accordance with the procedures outlined in People v. Huntley (15 N Y 2d 72). (Appeal from judgment of Monroe County Court convicting defendant of murder, first degree.) Present—Williams, P. J., Bastow, Goldman, Henry and Del Yecchio, JJ.